Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered January 7, 2008, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to concurrent terms of five years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. We do not find the police testimony to be implausible or materially inconsistent. Concur — Mazzarelli, J.P., Sweeny, Nardelli, Acosta and Manzanet-Daniels, JJ.